In an action by an employee of a subcontractor on a building which was being altered and repaired to recover damages for personal injuries against the owner and general contractor, the appeal is from so much of a judgment as was entered on a dismissal of the complaint at the close of the entire case. Appellant presented his case solely on the theory that respondent was guilty of negligence under section 240 of the Labor Law. Judgment insofar as appealed from unanimously affirmed, with costs. No opinion. Present — Nolan, P. J., Wenzel, Beldock, Murphy and Ughetta, JJ.